FILED
                            NOT FOR PUBLICATION                             FEB 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        Nos. 11-30222
                                                      11-30224
               Plaintiff - Appellee,
                                                 D.C. Nos.    2:10-cr-00156-LRS
  v.                                                          2:10-cr-00160-LRS

LUIS ANGEL BOTELLO, a.k.a. Juan                  MEMORANDUM *
Rodriguez-Jimenez,
            Defendant - Appellant.




                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Lonny R. Suko, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       In these consolidated appeals, Luis Angel Botello appeals from the

63-month sentence imposed following his guilty-plea conviction for being an alien

in the United States after deportation, in violation of 8 U.S.C. § 1326, and from the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
six-month concurrent sentence imposed following revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm

         Botello contends his sentences are substantively unreasonable. The within-

Guidelines sentences are substantively reasonable in light of the totality of the

circumstances and the sentencing factors set forth in 18 U.S.C. §§ 3553(a) and

3583(e). See United States v. Carty, 520 F.3d 984, 992-93 (9th Cir. 2008) (en

banc).

         AFFIRMED.




                                           2                                    11-30222